Citation Nr: 1009382	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral eye 
disability.

5.  Entitlement to service connection for 
neurocognitive/neuropsychiatric disability including 
headaches and dizziness.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. F.M., and Ms. E.L.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1966 to October 1968.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the Veteran's claims.

In December 2008, the Veteran presented sworn testimony 
during a personal hearing at the VA central office in 
Washington D.C., which was chaired by a Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  The Veterans Law Judge before 
whom the Veteran appeared at the December 2008 hearing has 
since retired.  The Veteran is therefore entitled to another 
Board hearing.  See 38 U.S.C.A. §§ 7102(b), 7110 (West 2002).  
However, the Veteran, through his representative, has waived 
entitlement to an additional Board hearing.  Accordingly, the 
Board will proceed with its decision as to the pending 
claims.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


Clarification of issue on appeal

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. As is discussed in more detail 
below, the medical evidence of record indicates that, in 
addition to PTSD, the Veteran has been diagnosed with panic 
disorder and depression.  Although not claimed by the 
Veteran, the Board is expanding his original claim to 'an 
acquired psychiatric disorder to include PTSD.'  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009) [a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him].

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Although the RO, which was 
obviously without the benefit of Clemons, denominated the 
claim as one for PTSD, the Board finds that the Veteran was 
not prejudiced thereby.  As will be discussed below, the RO 
obtained all available medical records, which included 
diagnoses of other psychiatric disorders in addition to PTSD.  
The RO, in a letter dated July 2006, asked for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The Veteran 
presented testimony as to the relationship between his 
military service and his current mental disabilities at the 
Board hearing in December 2008.  


REMAND

For reasons expressed immediately below, the Board finds that 
the issues on appeal must be remanded for additional 
evidentiary development.  


Reasons for remand

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.

Stressor verification

At the December 2008 Board hearing, the Veteran testified 
that he was exposed to rocket and mortar attacks while 
stationed at Da Nang Air Base during the Tet offensive in 
approximately February 1968.  See the December 2008 Board 
hearing transcript, pgs. 4-5.  He has additionally indicated 
that he was exposed to rocket and mortar fire while stationed 
both at Da Nang Air Base and north of Da Nang Air Base during 
his service in the Republic of Vietnam from October 1967 to 
October 1968.  The record shows that the RO has not submitted 
the Veteran's claimed stressors to the U.S. Army and Joint 
Service Records Research Center (JSRRC) for verification.  
The Board finds that such effort should be made.  

Additionally, the Veteran has asserted vague claims of 
exposure to dying and wounded men, enemy attacks, and the 
actions of a drunken superior officer.  See the Veteran's 
statement dated May 2007.  However, the Veteran has provided 
insufficient details of these alleged incidents to allow for 
appropriate verification.  The Veteran should be once again 
asked to provide specific details [i.e. dates, locations, 
individuals, and units involved] pertaining to these possible 
stressors.  

The Veteran alleges that these experiences constitute 
sufficient evidence that he served in combat.  As such, in 
addition to attempting to verify the Veteran's PTSD 
stressors, VBA should make a determination as to whether the 
Veteran served in combat.  

This is significant, because if the record demonstrates that 
the Veteran engaged in combat with enemy forces, then by 
statute VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  

VA examination

The medical evidence of record documents diagnoses of PTSD, 
panic disorder, and depression.  See the VA treatment records 
dated November 2007 and June 2006.  The issue of a medical 
nexus between the Veteran's military service and his 
currently diagnosed acquired psychiatric disorder is a 
question that must be addressed by an appropriately qualified 
physician.  This medical question cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral eye 
disability.

5.  Entitlement to service connection for 
neurocognitive/neuropsychiatric disability including 
headaches and dizziness.

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to Hickson element (1), it is undisputed that 
the Veteran is currently diagnosed with bilateral 
sensorineural hearing loss.  See the VA examination dated 
September 2006.  With regard to the tinnitus, bilateral eye 
disability, and neurocognitive/neuropsychiatric disability 
claims, the medical evidence is unclear as to whether the 
Veteran is currently diagnosed with any such disabilities.  

Specifically, as to the claimed tinnitus, a review of the 
Veteran's claims folder demonstrates that the Veteran was 
previously diagnosed with Ménière's Disease which the 
September 2006 VA examiner indicated had resolved.  The 
Veteran has since reported on-going symptoms of tinnitus.  
See, e.g., the December 2008 Board hearing transcript.  As to 
the claimed bilateral eye disability, VA treatment records 
demonstrate that the Veteran was previously treated for 
cataracts of the eyes with intraocular lens.  See the VA 
treatment record dated June 2006.  However, no current eye 
symptomatology or related diagnoses are indicated in the 
medical records.  Regarding the claimed 
neurocognitive/neuropsychiatric disability, the Veteran's 
treatment records demonstrate varying diagnoses of early 
Parkinson's disease, headaches, dizziness, and 
"disequilibrium of unclear etiology."  See VA treatment 
records dated June 2006 and November 2005.  Thus, the matter 
of current disability as to the tinnitus, eye disability, and 
neurocognitive/neuropsychiatric disability claims remains to 
be resolved. 

As to Hickson element (2), the Veteran has alleged that he 
incurred the tinnitus, bilateral eye disability, and 
neurocognitive/neuropsychiatric disability as a result of 
alleged rocket and mortar attacks during his service in the 
Republic of Vietnam.  As indicated above, the Veteran's 
report of rocket and mortar attacks needs to be submitted to 
CURR for verification.  

As to Hickson element (3), the September 2006 VA examiner 
indicated that the Veteran's hearing loss is not related to 
his military service.  While the VA examiner did consider the 
Veteran's reports of exposure to acoustic trauma during 
service, the examiner's opinion does not contain a sufficient 
rationale for his belief that a current hearing loss 
disability was not incurred during service.  A medical 
opinion that contains only data and conclusions is not 
entitled to any weight.  Further, a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes from.  "It is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  
("The Board must be able to conclude that a medical expert 
has applied valid medical analysis to the significant facts 
of the particular case in order to reach the conclusion 
submitted in the medical opinion.").

Moreover, as to the tinnitus, eye disability, and 
neurocognitive/neuropsychiatric disability claims, there are 
currently no medical opinions of record which address the 
issue of medical nexus.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin, supra.  These questions 
must be addressed by an appropriately qualified specialist.  
See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
claimed acquired psychiatric disability 
to include PTSD, bilateral hearing 
loss, tinnitus, eye disability, and 
neurocognitive/neuropsychiatric 
disability.  VBA should take 
appropriate steps to secure any medical 
records so identified and associate 
them with the Veteran's VA claims 
folder.

2.	VBA should contact the Veteran and ask 
that he clarify when and where each of 
his stressors occurred.  The Veteran 
should also be asked to provide any 
additional corroborating evidence he 
may have pertaining to the alleged 
stressors experienced during his 
military service.  Any records or 
information so obtained should be 
associated with the Veteran's VA claims 
folder.

3.	VBA should obtain any outstanding 
service personnel records that 
could be used to verify the 
Veteran's location during his 
service in the Republic of Vietnam.  

4.	VBA should review the claims folder 
and prepare a summary of the 
Veteran's claimed stressors, after 
verifying the accuracy of the 
Veteran's statements concerning his 
unit assignment, whereabouts, and 
exposure to rocket/mortar attacks.  
This summary, together with a copy 
of the Veteran's DD-214 and all 
associated documents should be sent 
to the JSRRC.  That agency should 
be asked to provide any information 
that might corroborate the 
Veteran's alleged stressors. 

5.	After the above-indicated records 
have been associated with the 
Veteran's VA claims folder, to the 
extent possible, VBA should make a 
determination concerning whether 
the Veteran served in combat.  

6.	Thereafter, VBA should make 
arrangements for the Veteran to be 
examined by an appropriate 
specialist for the purpose of 
addressing the existence and 
etiology of the Veteran's acquired 
psychiatric disorder to include 
PTSD.  The examiner should first 
provide an opinion, with supporting 
rationale, as to whether the 
Veteran suffers from PTSD, panic 
disorder, depression, or any other 
acquired psychiatric disorder.  If 
any such disability is determined 
to exist, the examiner should also 
indicate whether it is at least as 
likely as not (i.e., a 50/50 
probability) that the Veteran's 
acquired psychiatric disorder to 
include PTSD is due to his military 
service to include any verified 
stressor.  The report of the 
examination should be associated 
with the Veteran's VA claims 
folder.

7.	VBA should make arrangements for 
the Veteran to be examined by 
physicians, with appropriate 
expertise, for the purpose of 
addressing the existence and 
etiology of the Veteran's claimed 
tinnitus, hearing loss, bilateral 
eye disability, and 
neurocognitive/neuropsychiatric 
disability.  The Veteran's VA 
claims folder, including a copy of 
this remand, must be made available 
to the examiner.  The examiners 
should either diagnose tinnitus, a 
bilateral eye disability, or a 
neurocognitive/neuropsychiatric 
disability or rule it out any such 
diagnoses.  Any diagnostic testing 
deemed to be necessary by the 
examiners should be accomplished.  
If the examiners determine that the 
Veteran suffers from any of the 
above-mentioned disabilities, 
he/she should state whether it is 
at least as likely as not (e.g. a 
50/50 probability) that the 
Veteran's tinnitus, hearing loss, 
bilateral eye disability, and/or 
neurocognitive/neuropsychiatric 
disability is related to his 
military service, to include any 
verified stressors or finding that 
he served in combat.  Reports of 
the examinations should be prepared 
and associated with the Veteran's 
VA claims folder. 

8.	After undertaking any additional 
development which it 
deems to be necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

